Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 14, 2022 has been entered.  Claims 1, 4-5, 7 have been amended.  Claims 6 and 8 are canceled.  Currently, claims 1-5, 7 and 9 are pending for examination.

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. Applicant argues on page 5, that none of the cited references disclose the limitation of amended claim 1, arguing, “The Hegde device does not include a sleeve configured to be positioned around the aorta and the pulmonary artery to provide stimulation to reduce afterload”.  Claim 1 however, has been amended to state, “a sleeve configured for affixing the first and/or second electrodes to the aorta and/or pulmonary artery”.  This limitation is more broadly worded compared to the applicant’s argued interpretation and does not require the interpretation of a sleeve configured to be positioned around the aorta and the pulmonary artery.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiose et al. (US PG Pub 2012/0330092) in view of Hegde et al. (US PG Pub 2004/0230090).
Regarding claims 1, 3-5 Shiose et al. discloses an aortopulmonary stimulation device, comprising: a first electrode 44 configured for placement on or in the aorta (fig. 7); a second electrode 76 configured for placement on or in the pulmonary artery (fig. 8); and a control unit 66 associated with the first and second electrodes for delivering electrical stimulation to the first and second electrodes, wherein the stimulation is delivered to both the first electrode and the second electrode, or to the first electrode or the second electrode to reduce afterload ([0066]). Shiose et al. does not expressly disclose a sleeve for affixing the first and/or second electrodes to the aorta and/or pulmonary artery.  Hegde et al. teaches it is known in the art to use a sleeve 1700 for affixing stimulating electrodes to the aorta using fastening elements 1730 ([0215]; figs. 37a-b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiose et al. to use a sleeve with fasteners to stimulate the aorta or the pulmonary artery as taught by Hegde et al. as it is a known technique for attaching an electrode to such a vessel, such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Regarding claims 7, 9, Shiose et al. in view of Hegde et al. discloses a fastener 1730 for affixing a first end and a second end of the sleeve together ([0215]; figs. 37a-b).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiose et al. (US PG Pub 2012/0330092) in view of Hegde et al. (US PG Pub 2004/0230090) as applied to claims 1, 3-5, 7 and 9 above, and further in view of Stack et al. (US PG Pub 2010/0023088).
Regarding claim 2, Shiose et al. does not expressly disclose the electrical stimulation is delivered to one or more baroreceptors.  Stack et al. teaches it is known in the art to stimulate baroreceptors of the aortic arch, as the aortic baroreceptors help regulate systemic/peripheral blood pressure, and provide blood pressure control in the treatment of hypertension or congestive heart failure ([0072]).  Given Shiose et al. is also concerned with treatment of heart failure ([0052]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn to the teachings of Stack et al. and to modify Shiose et al. to target baroreceptor stimulation in order to help regulate systemic/peripheral blood pressure in the treatment of heart failure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792